Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered. 
DETAILED ACTION
Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that figure 2B and paragraphs [0043]-[0050] of the originally filed disclosure provide support for the newly presented amendments to claims 1-20, the examiner respectfully disagrees.  Claim 1 now requires a user adjusting a group of controls of the second device and in response a service is provided to the second device according to the media content viewed on the first device.  
Paragraph [0043] states:
[00043] Finally, in step 271, the system performs a service based on the virtual identity for the premises or the individuals at the premises. For example, because an app is on the mobile device 224-226, the app will have access to the device identifier. Hence, a cross device graph can be created for the premises from the device identifiers of the mobile devices 224-226.
This paragraph contains no mention of user interactions with a group of controls on any device and there is no mention of providing a service according the viewed media content.  Of the cited portions of the disclosure only paragraph [0048] mentions a user interacting with “controls.”  However, this paragraph discloses the user interacting with volume controls of the display device (claimed first communication device) not of the second device as claimed.  Furthermore, applicant has failed to identify support for the limitations of providing post-advertisement analytics associated with an advertisement service in response to user interactions as required by claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-15 have been amended to introduce the limitation “determining user-interactions associated with the second communication device, wherein the user-interactions comprise adjusting a group of controls of the second communication device; and in response to the determining of the user-interactions, providing a service to the second communication device according to the media content.”  Applicant states that support for this amendment can found in paragraphs [0043]-[0050] of the originally filed specification.  These paragraphs disclose determining if the viewer is actively viewing the display device based on activities associated with the mobile device.  There is no disclosure of adjusting a group of controls of the second communication device and responding to this by providing a service to the second communication device based on the media content.
Claim 4 has been amended to introduce the limitation “wherein the adjusting of the group of controls comprises adjusting a volume of the second communication device.”  Applicant states that support for this amendment can found in paragraphs [0043]-[0050] of the originally filed specification.  These paragraphs provide no mention of adjusting a volume of the second communication device.
Claims 16-20 have been amended to introduce the limitation “determining, by the processing system, user-interactions associated with the second communication device, wherein the user-interactions comprise adjusting a group of controls of the second communication device; and in response to the determining of the user-interactions, providing, by the processing system, post-advertisement analytics associated with the advertisement service to a computing device associated with an advertiser.” Applicant states that support for this amendment can be found in paragraphs [0043]-[0050] of the originally filed specification.  These paragraphs disclose determining if the viewer is actively viewing the display device based on activities associated with the mobile device.  There is no disclosure of adjusting a group of controls of the second communication device and responding to this determination by providing the post-advertisement analytics.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425